 
THIS SUBSCRIPTION AGREEMENT RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE
TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO
REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“1933 ACT”).
 
NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT (THE “SUBSCRIPTION
AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933 (THE “1933 ACT”), OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS.  IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.
 
SUBSCRIPTION AGREEMENT
(Offshore Subscribers)
 
TO:
Qnective, Inc. (the “Company”)
c/o Qporter (Schweiz) AG
Thurgauerstrasse 54, CH-8050, Zurich, Switzerland

 
 
Purchase of Shares

 
1.
Subscription

 
1.1                      On the basis of the representations and warranties and
subject to the terms and conditions set forth herein, Albin Dosch (the
“Subscriber”) hereby irrevocably subscribes for and agrees to purchase 450,000
shares of the Company’s common stock (“Common Stock”), par value $0.001 per
share (each a “Share” and collectively the “Shares”) at a price per Share of
US$2.00 (the subscription and agreement to purchase being the “Subscription”),
for an aggregate purchase price of NINE HUNDRED THOUSAND DOLLARS (US$900,000.00)
(the “Subscription Proceeds”).
 
1.2                      The Shares may also be hereafter referred to,
collectively, as the “Securities”.
 
1.3                      On the basis of the representations and warranties and
subject to the terms and conditions set forth herein, the Company hereby
irrevocably agrees to sell the Shares to the Subscriber.
 
1.4                      Subject to the terms hereof, the Subscription will be
effective upon its acceptance by the Company.
 
2.
Payment

 
2.1                      The Company hereby acknowledges that it has, as of the
date of this Subscription Agreement, received all of the Subscription Proceeds
pertaining to the purchase of the Shares by the Subscriber.
 
 
 

--------------------------------------------------------------------------------

 
3.
Documents Required from Subscriber

 
3.1                      The Subscriber must complete, sign and return to the
Company an executed copy of this Subscription Agreement.
 
3.2                      The Subscriber shall complete, sign and return to the
Company as soon as possible, on request by the Company, any documents,
questionnaires, notices and undertakings as may be required by regulatory
authorities, the Financial Industry Regulatory Authority Over the Counter
Bulletin Board (the “OTCBB”) and applicable law.
 
4.
Closing

 
4.1                      The sale of the Shares shall be completed (the
“Closing”) on the date this Subscription Agreement is executed by the parties
hereto (the “Closing Date”) or such other date as the parties may agree upon.
 
4.2                      At the Closing, or promptly thereafter, the Company
will deliver a certificate for the Shares registered as provided in this
Subscription Agreement.
 
5.
Acknowledgements of Subscriber

 
5.1                      The Subscriber acknowledges and agrees that:
 
 
(a)
none of the Securities have been or will be registered under the Securities Act,
or under any state securities or “blue sky” laws of any state of the United
States, and, unless so registered, may not be offered or sold in the United
States or, directly or indirectly, to U.S. Persons, as that term is defined in
Regulation S under the Securities Act (“Regulation S”), except in accordance
with the provisions of Regulation S, pursuant to an effective registration
statement under the Securities Act, or pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act
and in each case only in accordance with applicable state securities laws;

 
 
(b)
the Company has not undertaken, and will have no obligation, to register any of
the Securities under the Securities Act or any other securities legislation;

 
 
(c)
it has received and carefully read this Subscription Agreement;

 
 
(d)
the decision to execute this Subscription Agreement and purchase the Shares
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Company and
such decision is based entirely upon a review of any public information which
has been filed by the Company with the Securities and Exchange Commission
(“Commission”) in compliance, or intended compliance, with applicable securities
legislation;

 
 
(e)
it and its advisor(s) have had a reasonable opportunity to ask questions of and
receive answers from the Company in connection with the sale of the Shares
hereunder, and to obtain additional information, to the extent possessed or
obtainable by the Company without unreasonable effort or expense;

 
 
(f)
the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business and that all
documents, records and books in connection with the sale of the Securities
hereunder have been made available for inspection by it and its attorney and/or
advisor(s);

 
 
(g)
all information which the Subscriber has provided to the Company is correct and
complete as of the date the Subscription Agreement is signed, and if there
should be any change in such information prior to this Subscription Agreement
being executed by the Company, the Subscriber will immediately provide the
Company with such information;

 
 
2

--------------------------------------------------------------------------------

 
 
(h)
the Company is entitled to rely on the representations and warranties of the
Subscriber contained in this Subscription Agreement and the Subscriber will hold
the Company harmless from any loss or damage it may suffer as a result of the
Subscriber’s failure to correctly complete this Subscription Agreement;

 
 
(i)
the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Securities and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

 
 
(i)
any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Securities hereunder, and

 
 
(ii)
applicable resale restrictions;

 
 
(j)
none of the Securities are listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Subscriber that any
of the Securities will become listed on any stock exchange or automated dealer
quotation system, except that currently certain market makers make a market in
the common shares of the Company on the OTCBB operated by the Financial Industry
Regulatory Authority, Inc. (“FINRA”);

 
 
(k)
none of the Securities may be offered or sold by the Subscriber to a U.S. Person
(as defined in Section 6.2, below), or for the account or benefit of a U.S.
Person (other than a distributor) prior to the end of the Distribution
Compliance Period (as defined herein);

 
 
(l)
the Company will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the Securities Act or pursuant to an available
exemption from the registration requirements of the Securities Act and in each
case in accordance with applicable state securities laws;

 
 
(m)
neither the Commission nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Securities;

 
 
(n)
no documents in connection with the sale of the Shares hereunder have been
reviewed by the Commission or any state securities administrators;

 
 
(o)
there is no government or other insurance covering any of the Securities;

 
 
(p)
the issuance and sale of the Securities to the Subscriber will not be completed
if it would be unlawful or if, in the discretion of the Company acting
reasonably, it is not in the best interests of the Company;

 
 
(q)
the Subscriber is purchasing the Securities pursuant to an exemption from the
registration and the prospectus requirements of applicable securities
legislation on the basis that the Subscriber is not a resident of the United
States and, as a consequence:

 
 
(i)
is restricted from using most of the civil remedies available under securities
legislation,

 
 
(ii)
may not receive information that would otherwise be required to be provided
under securities legislation, and

 
 
3

--------------------------------------------------------------------------------

 
 
 
(iii)
the Company is relieved from certain obligations that would otherwise apply
under securities legislation;

 
 
(r)
the statutory and regulatory basis for the exemption claimed for the offer and
sale of the Securities, although in technical compliance with Regulation S,
would not be available if the offering is part of a plan or scheme to evade the
registration provisions of the Securities Act; and

 
 
(s)
this Subscription Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company.

 
6.
Representations, Warranties and Covenants of the Subscriber

 
6.1                      The Subscriber hereby represents and warrants to and
covenants with the Company (which representations, warranties and covenants
shall survive the Closing) that:
 
 
(a)
the Subscriber is not a U.S. Person;

 
 
(b)
the Subscriber is not acquiring the Securities for the account or benefit of,
directly or indirectly, any U.S. Person;

 
 
(c)
the Subscriber is resident in the jurisdiction set out on the signature page of
this Subscription Agreement and the sale of the Securities to the Subscriber as
contemplated in this Subscription Agreement complies with or is exempt from the
applicable securities legislation of the jurisdiction of residence of the
Subscriber;

 
 
(d)
the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;

 
 
(e)
if the Subscriber is a corporation or other entity, the entering into of this
Subscription Agreement and the transactions contemplated hereby do not and will
not result in the violation of any of the terms and provisions of any law
applicable to, or the outstanding documents of, the Subscriber or of any
agreement, written or oral, to which the Subscriber may be a party or by which
the Subscriber is or may be bound;

 
 
(f)
the Subscriber is acquiring the Securities as principal for its own account for
investment purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest in such Securities, and it has not subdivided
its interest in the Securities with any other person;

 
 
(g)
the Subscriber is outside the United States when receiving and executing this
Subscription Agreement and is acquiring the Securities as principal for the
Subscriber’s own account for investment purposes only, and not with a view to,
or for, resale, distribution or fractionalisation thereof, in whole or in part,
and no other person has a direct or indirect beneficial interest in the
Securities;

 
 
(h)
the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the entire investment and
it has carefully read and considered the matters set forth under the heading
“Risk Factors” appearing in the Company’s Form 10-KSB, and the Company’s Form
10-Q, Form 8-K and any other periodic filings filed from time to time with the
Commission;

 
 
4

--------------------------------------------------------------------------------

 
 
(i)
the Subscriber has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors and agrees that the Company will not be
responsible in any way whatsoever for the Subscriber’s decision to invest in the
Securities and the Company;

 
 
(j)
the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Securities for an indefinite period of time;

 
 
(k)
the Subscriber understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Subscription Agreement and agrees that if any of such
acknowledgements, representations and agreements are no longer accurate or have
been breached, the Subscriber shall promptly notify the Company;

 
 
(l)
the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto;

 
 
(m)
the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber in accordance with its terms;

 
 
(n)
the Subscriber is not an underwriter of, or dealer in, the Common Stock of the
Company, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of any of the Securities;

 
 
(o)
the Subscriber understands and agrees that none of the Securities have been or
will be registered under the Securities Act or under any state securities or
“blue sky” laws of any state of the United States and, unless so registered, may
not be offered or sold in the United States or directly or indirectly to U.S.
Persons, except in accordance with the provisions of Regulation S (“Regulation
“S” promulgated under the Securities Act, pursuant to an effective registration
statement under the Securities Act, or pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act
and in each case only in accordance with applicable state securities laws;

 
 
(p)
the Subscriber understands and agrees that offers and sales of any of the
Securities prior to the expiration of a period of six months after the date of
original issuance of the Securities (the six month period hereinafter referred
to as the “Distribution Compliance Period”) shall only be made in compliance
with the safe harbor provisions set forth in Regulation S, pursuant to the
registration provisions of the Securities Act or an exemption therefrom, and
that all offers and sales after the Distribution Compliance Period shall be made
only in compliance with the registration provisions of the Securities Act or an
exemption therefrom and in each case only in accordance with applicable state
securities laws;

 
 
(q)
the Subscriber has not acquired the Securities as a result of, and it covenants
that it will not itself engage in, any “directed selling efforts” (as defined in
Regulation S) in the United States in respect of any of the Securities which
would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Securities; provided, however, that
the Subscriber may sell or otherwise dispose of any of the Securities pursuant
to registration of any of the Securities pursuant to the Securities Act and any
applicable state securities laws or under an exemption from such registration
requirements and as otherwise provided herein;

 
 
(r)
the Subscriber agrees not to engage in any hedging transactions involving any of
the Securities unless such transactions are in compliance with the provisions of
the Securities Act and in each case only in accordance with applicable state
securities laws;

 
 
5

--------------------------------------------------------------------------------

 
 
(s)
the Subscriber understands and agrees that the Company will refuse to register
any transfer of the Securities not made in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the
Securities Act or pursuant to an available exemption from the registration
requirements of the Securities Act;

 
 
(t)
the Subscriber (i) is able to fend for itself in the Subscription; (ii) has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of its investment in the Securities and the
Company; and (iii) has the ability to bear the economic risks of its prospective
investment and can afford the complete loss of such investment;

 
 
(u)
the Subscriber is not aware of any advertisement of any of the Securities and is
not acquiring the Securities as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising; and

 
 
(v)
no person has made to the Subscriber any written or oral representations:

 
 
(i)
that any person will resell or repurchase any of the Securities,

 
 
(ii)
that any person will refund the purchase price of any of the Securities,

 
 
(iii)
as to the future price or value of any of the Securities, or

 
 
(iv)
that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Company on any stock exchange or
automated dealer quotation system, except that currently the Company’s Common
Stock is quoted on the Over-The-Counter Bulletin Board (“OTCBB”) operated by
FINRA.

 
6.2                      In this Subscription Agreement, the term “U.S. Person”
shall have the meaning ascribed thereto in Regulation S.
 
7.
Representations, Warranties and Covenants of the Company

 
7.1     Except as set forth or incorporated by reference into the reports
required to be filed by the Company during the two years preceding the date
hereof (the “SEC Reports”) under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), the Company hereby makes the following representations and
warranties to the Subscriber:
 
 
(a)
Organization, Good Standing and Qualification.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada and has full corporate power and authority to conduct its
business as currently conducted.  The Company is duly qualified to do business
as a foreign corporation and is in good standing in all jurisdictions in which
the character of the property owned or leased or the nature of the business
transacted by it makes qualification necessary, except where any failure to be
so qualified would not, individually or in the aggregate, have a material
adverse effect on (i) the business, properties, financial condition or results
of operations of the Company or (ii) the transactions contemplated hereby or by
the agreements and instruments to be entered into in connection herewith or
therewith or on the ability of the Company to perform its obligations hereunder
(a “Material Adverse Effect”).

 
 
(b)
Issuance of Shares.  The issuance of the Shares has been duly and validly
authorized by all necessary corporate action and no further action is required
by the Company or its stockholders in connection therewith.  The Shares, when
issued and paid for pursuant to this Agreement, will be validly issued, fully
paid and non-assessable shares of Common Stock of the Company.

 
 
6

--------------------------------------------------------------------------------

 
 
(c)
Authorization; Enforceability.  The Company has all corporate right, power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby.  All corporate action on the part of the Company necessary
for the authorization, execution, delivery and performance of this Agreement by
the Company has been taken and no further action is required by the Company or
its stockholders in connection therewith.  This Agreement has been (or upon
delivery will have been) duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms except as limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors' rights generally, (ii) laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies, and (iii) laws, or public policy underlying such laws, relating to
indemnification and contribution.

 
8.
Representations and Warranties will be Relied Upon by the Company

 
8.1                      The Subscriber acknowledges that the representations
and warranties contained herein are made by it with the intention that such
representations and warranties may be relied upon by the Company and its legal
counsel in determining the Subscriber’s eligibility to purchase the Securities
under applicable securities legislation.  The Subscriber further agrees that by
accepting delivery of the certificates representing the Shares, it will be
representing and warranting that the representations and warranties contained
herein are true and correct as at the Closing Date with the same force and
effect as if they had been made by the Subscriber on the date of this
Subscription Agreement and that they will survive the purchase by the Subscriber
of the Shares and will continue in full force and effect notwithstanding any
subsequent disposition by the Subscriber of such Securities.
 
9.
Resale Restrictions

 
9.1                      The Subscriber acknowledges that the Shares are not
transferable and that any resale of any of the other Securities will be subject
to resale restrictions contained in the securities legislation applicable to
each Subscriber or proposed transferee.  The Subscriber acknowledges that the
Securities have not been registered under the Securities Act or the securities
laws of any state of the United States and that none of the Securities may be
offered or sold in the United States unless registered in accordance with United
States federal securities laws and all applicable state securities laws or
exemptions from such registration requirements are available.
 
9.2                      The Subscriber acknowledges that restrictions on the
transfer, sale or other subsequent disposition of the Securities by the
Subscriber may be imposed by securities laws in addition to any restrictions
referred to in Section 9.1 above, and, in particular, the Subscriber
acknowledges and agrees that none of the Securities may be offered or sold to a
U.S. Person or for the account or benefit of a U.S. Person (other than a
distributor) prior to the end of the Distribution Compliance Period.
 
10.
Acknowledgement and Waiver

 
10.1                    The Subscriber has acknowledged that the decision to
purchase the Securities was solely made on the basis of information available to
the Subscriber on the EDGAR database maintained by the Commission at
www.sec.gov.  The Subscriber hereby waives, to the fullest extent permitted by
law, any rights of withdrawal, rescission or compensation for damages to which
the Subscriber might be entitled in connection with the distribution of the
Securities.
 
11.
Legending of Subject Securities

 
11.1                    The Subscriber hereby acknowledges that that upon the
issuance thereof, and until such time as the same is no longer required under
the applicable securities laws and regulations, the certificates representing
any of the Securities will bear a legend in substantially the following form:
 
 
“THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S (“REGULATION S”) UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933
ACT”).  ACCORDINGLY, NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES
HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND,
UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR,
DIRECTLY OR INDIRECTLY, TO U.S. PERSONS (AS DEFINED IN REGULATION S) EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933 ACT.”

 
 
7

--------------------------------------------------------------------------------

 
11.2                    The Subscriber hereby acknowledges and agrees to the
Company making a notation on its records or giving instructions to the registrar
and transfer agent of the Company in order to implement the restrictions on
transfer set forth and described in this Subscription Agreement.
 
12.
Costs

 
12.1                    The Subscriber acknowledges and agrees that all costs
and expenses incurred by the Subscriber (including any fees and disbursements of
any special counsel retained by the Subscriber) relating to the purchase of the
Shares shall be borne by the Subscriber.
 
13.
Governing Law

 
13.1                    This Subscription Agreement is governed by the laws of
the State of New York applicable to agreements made and to be performed solely
within such state without reference to, or application of, principles of
conflicts of law.
 
14.
Survival

 
14.1                    This Subscription Agreement, including without
limitation the representations, warranties and covenants contained herein, shall
survive and continue in full force and effect and be binding upon the parties
hereto notwithstanding the completion of the purchase of the Securities by the
Subscriber pursuant hereto.
 
15.
Assignment

 
15.1                    This Subscription Agreement is not transferable or
assignable.
 
16.
Severability

 
16.1                    The invalidity or unenforceability of any particular
provision of this Subscription Agreement shall not affect or limit the validity
or enforceability of the remaining provisions of this Subscription Agreement.
 
17.
Entire Agreement

 
17.1                    Except as expressly provided in this Subscription
Agreement and in the agreements, instruments and other documents contemplated or
provided for herein, this Subscription Agreement contains the entire agreement
between the parties with respect to the sale of the Securities and there are no
other terms, conditions, representations or warranties, whether expressed,
implied, oral or written, by statute or common law, by the Company or by anyone
else.
 
18.
Notices

 
18.1                    All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if mailed or transmitted
by any standard form of telecommunication.  Notices to the Subscriber shall be
directed to the address on the signature page of this Subscription Agreement and
notices to the Company shall be directed to it at Qnective, Inc., c/o Qporter
(Schweiz) AG., Thurgauerstrasse 54, CH-8050, Zurich, Switzerland, Attention:
President.
 
 
8

--------------------------------------------------------------------------------

 
19.
Counterparts and Electronic Means

 
19.1                    This Subscription Agreement may be executed in any
number of counterparts, each of which, when so executed and delivered, shall
constitute an original and all of which together shall constitute one
instrument.  Delivery of an executed copy of this Subscription Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Subscription Agreement as of the date hereinafter set forth.
 
20.
Delivery Instructions



 
20.1                    The Subscriber hereby directs the Company to deliver any
certificates representing the Shares issued pursuant to this Subscription
Agreement to:
 
MR. ALBIN DOSCH
 


20.2                    The Subscriber hereby directs the Company to cause any
certificates representing the Shares issued pursuant to this Subscription
Agreement to be registered on the books of the Company as follows:
 
MR. ALBIN DOSCH
 
 
20.3                    The undersigned hereby acknowledges that it will deliver
to the Company all such additional completed forms in respect of the
Subscriber’s purchase of the Securities as may be required for filing with the
appropriate securities commissions and regulatory authorities.
 
IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.
 

 
ALBIN DOSCH
 
(Name of Subscriber – Please type or print)
     
/s/ Albin Dosch
 
(Signature and, if applicable, Office)
     
Forellenweg 2
 
(Address of Subscriber)
     
9490 Vaduz
 
(City, State or Province, Postal Code of Subscriber)
     
Switzerland
 
(Country of Subscriber)

 
 
 
9

--------------------------------------------------------------------------------

 
 
ACCEPTANCE
 
The above-mentioned Subscription Agreement in respect of the Shares is hereby
accepted by Qnective, Inc.
 
DATED at Zurich, Switzerland as of the 9 day of February, 2009.
 
QNECTIVE, INC.






By:
/s/ Oswald Ortiz
 
Oswald Ortiz
 
Chief Executive Officer



 
 
10

--------------------------------------------------------------------------------

 